DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 21-40 are allowed.
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a welding power supply system comprising the claimed plurality of hysteretic buck converters coupled in parallel and configured to receive a common input and to provide combined output power to a common load based upon the common input, and a boost converter coupled to the hysteretic buck converters and configured to provide power to the common input of the hysteretic buck converters as recited in Claim 1.   The remaining independent claims include somewhat similar limitations in part as those referenced above with regard to Claim 1.
     	The closest prior art of record is discussed hereafter:

Kooken et al. (US 2006/0226130):
Kooken relates to a chopper output stage for an arc welder power source and teaches: “Referring now to FIGS. 10A-12B, an aspect of the present invention involves the use of an interleaved multiphase switching converter 30 as the final (third) stage of the three stage welding power source. In this aspect of the invention, the third power source stage III comprises a plurality of converter power circuits to convert the second DC output signal DC #2 to a regulated signal suitable for a welding, cutting, or other arc process, wherein the various aspects of the third stage III are hereinafter exemplified in several illustrative embodiments of a four-phase buck type switching DC to DC converter 30 having individual converter power circuits 30 a, 30 b, 30 c, and 30 d coupled in parallel between the second DC output signal DC #2 and the welding operation to provide the process output signal. However, it will be appreciated that any number N converter power circuits may be employed in a multiphase third stage converter within the scope of the invention, wherein N can be any positive integer greater than 1....”, para. [0047]. While Kooken does teach a plurality of buck converters in parallel, the buck converters of Kooken are not described as hysteretic buck converters in which each hysteretic buck converter comprises a high
comparator and a low comparator. Accordingly, the current flow from the hysteretic buck converter is controlled (i.e., enabled or interrupted) based on a comparison of the output current to a high reference and a low reference by comparators (e.g., high comparator, low comparator) within each of the respective hysteretic buck converters. Furthermore, the independent claims recite a boost converter coupled to the hysteretic buck converters and configured to provide power to the common input of the hysteretic buck converters.  Contrastingly, Kooken merely appears to disclose a controller 130 that regulates the phase and output of each converter 30 (para. 49-50). The converters 30 of Kooken only appear to include a diode D, an inductor L, and a switch Q (see para. 40). Kooken fails to teach any comparators. Additionally, Kooken appears to control the switch Q of each converter 30 with a control signal 132 received from the controller 130 that is external to the converters 30 (para. 50). Thus, the output of each converter 30 of Kooken is not based at least in part on a high comparator output from a high comparator of the buck converter and a low comparator output from a low comparator of the buck converter.

Church et al. (US 6,023,037):
Church relates to an electric arc welder and plasma cutter and teaches: “In accordance with another aspect of the present invention, there is provided a plurality of the novel universal modules constructed in accordance with the present invention, which plurality of modules are connected in parallel to form an electric arc welder. If the electric arc welder is to be connected to a three phase power source, three or six of the modules are employed and are connected in parallel. The output voltage is generally the voltage of the various modules and the current is increased according to the number of modules used
in the combination. If the welder is to have an increased output rating from a single phase power source, several modules are connected to the same power source. In practice, three separate power supply modules are connected to a single phase source to balance energy draw by the welder. In a three phase welder, a multiple of three modules is preferred to maintain balance of the input three phase power source....”, col. 4, In. 29-45. Church does not teach the aforementioned limitations of the independent claims.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761